Exhibit 10.1

 

TERMINATION AND COOPERATION AGREEMENT

 

THIS TERMINATION AND COOPERATION AGREEMENT, dated as of September 30, 2014 (this
“Agreement”), is by and among Equity Commonwealth, a Maryland real estate
investment trust (the “Company”), Reit Management & Research LLC, a Delaware
limited liability company (“RMR”), and RMR Australia Asset Management Pty
Limited, in its own capacity and its capacity as trustee of CWH Australia Trust
(formerly MacarthurCook Industrial Property Fund) (“RMR Australia”, and together
with RMR, “Manager”).  Each of the Company and Manager is referred to herein as
a “Party” and collectively as the “Parties”.

 

A.                                    The Company has historically been
externally managed by Manager, and the Company and Manager are parties to the
Management Agreements (hereinafter defined).

 

B.                                    The Company has determined that it is in
the best interests of its shareholders to internalize management of the Company
and to enter into this Agreement to provide for an effective transition of
management from Manager to the Company.

 

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

(1)                                 Amendments to Management Agreements.  The
Company and Manager hereby amend each of the Management Agreements as necessary
to incorporate the terms and conditions of this Section 1.

 

(a)         Termination of Management Services.

 

                        (i)                                     Subject to
Section 1(a)(ii) hereof, the Business Management Agreement and Property
Management Agreement (but not the obligations of Manager to provide Transition
Services & Cooperation pursuant to Section 2 hereof) shall terminate effective
at 11:59 p.m. EDT on September 30, 2014 (the “Management Services Termination
Date”).

 

                        (ii)                                  Subject to the
provisions of this paragraph set forth below, RMR Australia shall remain in
place as trustee of CWH Australia Trust and the Australian Management Agreement
shall remain in full force and effect (subject to the express terms and
conditions of this Agreement).  In the event the Company determines (in its sole
discretion) to market for sale any or all of the Properties located in
Australia, then, at the Company’s request and direction, RMR Australia shall
assist with the marketing and sale thereof.  Upon written notice by the Company
to Manager, Manager shall promptly assist with and facilitate the removal of RMR
Australia as trustee of CWH Australia Trust and cooperate with the appointment
of a replacement trustee of CWH Australia Trust.  Anything in this Agreement or
the Management Agreements notwithstanding, the obligation of Manager to provide
services (including Transition Services & Cooperation) under the Australian
Management Agreement shall be extended beyond the Management Services
Termination Date until the earliest of (i) the sale of all of the Properties
located in Australia, (ii) the termination date set forth in a notice of
termination of the Australian Management Agreement given by the Company (or its
agent) to Manager at least sixty (60) days before such termination date, and
(iii) December 31, 2015.

 

--------------------------------------------------------------------------------


 

(b)         Internal Audit Fees under Business Management Agreement. 
Notwithstanding anything to the contrary herein or in the Management Agreements
(including, without limitation, Section 15 of the Business Management
Agreement), from and after the date hereof the Company shall not be required to
reimburse Manager for expenses in connection with internal audit services and
Manager shall not be obligated to provide any such services; provided, however,
that, if the Company requests that any internal audit services, support or
cooperation be provided in connection with any other services provided by
Manager under this Agreement, including without limitation, Section 2(b)(iv)
hereof, Manager shall, to the extent practicable, provide the same and the
Company shall reimburse Manager for internal audit services as provided in
Section 15 of the Business Management Agreement.

 

(c)          Fees under Australian Management Agreement.  After the Management
Services Termination Date, no further Business Management Fee, Property
Management Fee, Construction Supervision Fee (each as defined in the Australian
Management Agreement) or other fee, reimbursement or other amount of any kind
shall be payable to Manager under the Australian Management Agreement; except,
however, if the term of the Australian Management Agreement is extended beyond
February 28, 2015, (x) a fee in the amount of $60,000 per month, payable in
arrears on the date that is ten (10) days after the last day of the applicable
month (prorated for partial months), shall be payable for the period of time
from and after March 1, 2015 until termination of the Australian Management
Agreement (which fee is intended to cover the costs of maintaining the CWH
Australia Trust and the customary, historical, third-party, out-of-pocket costs
and expenses incurred by RMR Australia in connection with its duties under the
Australian Management Agreement), and (y) the Company shall reimburse RMR
Australia for any additional third-party, out-of-pocket costs and expenses
incurred by RMR Australia to the extent approved in advance in writing by the
Company.

 

(d)         Payment of Fees.  Notwithstanding anything contained in the
Management Agreements to the contrary, all payments made under the Management
Agreements or this Agreement after the date of this Agreement shall be made in
cash.  Manager shall not have the right to offset any fees against funds of the
Company or its subsidiaries.

 

(e)          Reduction of Duties.  At any time, the Company shall have the
right, by written notice to Manager, to reduce the duties of, and services to be
provided by, Manager pursuant to the Australian Management Agreement or this
Agreement; provided, however, that no such reduction in the duties of Manager
shall reduce the fees payable to Manager under this Agreement or the Australian
Management Agreement (except as expressly provided herein).

 

(f)           Capital Projects.  No capital projects shall be commenced by
Manager at any Property located in Australia unless Manager obtains the
Company’s prior written approval thereof.  No further Construction Supervision
Fee (as defined in the Property Management Agreement and the Australian
Management Agreement) shall be payable by the Company to Manager in connection
with any previous capital projects, except for amounts accrued and unpaid as of
the date hereof, provided, however, that the Company shall only be required to
pay Manager such accrued and unpaid

 

2

--------------------------------------------------------------------------------


 

Construction Supervision Fees to the extent Manager delivers to the Company a
written invoice therefor within forty-five (45) days following the date hereof.

 

(g)          Disclosure of Other Agreements.  Manager hereby represents and
warrants to the Company that the Business Management Agreement, the Property
Management Agreement and the Australian Management Agreement constitute all
agreements, arrangements and understandings between the Company and any of its
subsidiaries, on one hand, and Manager or any affiliate thereof, on the other
hand, in effect immediately following the execution of this Agreement pursuant
to which the Company or any of its subsidiaries is required to pay fees to
Manager or its affiliates.

 

(h)         Certain Representations and Warranties.  Manager hereby represents
and warrants to the Company that Manager has complied in all material respects
with the following provisions of the Management Agreements: (A) Sections 2(d)
and 2(e) of the Business Management Agreement; (B) Section 3(n) of the Property
Management Agreement; and (C) Sections 4(e) and 5(l) of the Australian
Management Agreement.

 

(2)                                 Transition Services & Cooperation.

 

(a)         General.  From and after the date hereof until February 28, 2015,
Manager shall use best efforts to continue to assist the Company in the
transition of the Company’s management from Manager to the Company’s management
team and to transition the operations of the Company from Manager to employees
or agents of the Company in compliance with all applicable laws, rules and
regulations and agreements to which the Company (or its subsidiaries) is a party
(the “Transition”).  The actions to be performed by Manager in connection with
the Transition are referred to herein as the “Transition Services &
Cooperation”.  Manager and the Company each shall dedicate sufficient and
appropriate resources to the performance of the Transition Services &
Cooperation, and Manager shall use best efforts to engage in all relevant
activities in a prompt and timely manner that is responsive to the Company’s or
its agent’s reasonable requests.  For the avoidance of doubt, the Parties
acknowledge and agree that, subject to the terms of this Agreement, Manager
shall, at the direction, and supervision of the Company, take all actions
reasonably requested to effectuate a successful Transition, regardless of
whether the actions required for a successful Transition are expressly stated in
this Section 2.  To the extent Manager is aware of additional actions that would
be necessary to effectuate a successful Transition that the Company has not
requested, Manager shall advise the Company thereof.

 

(b)         Certain Specified Duties of Manager.  From and after the date hereof
until February 28, 2015, without limiting the foregoing, the Transition Services
& Cooperation shall include the following:

 

                        (i)                                     Company Funds. 
From and after the Management Services Termination Date, Manager shall (A)
promptly provide to the Company a final reconciliation of the disbursement
account from which the Company’s expenses have been paid by Manager, and (B)
immediately pay to the Company, without deduction or setoff, all funds held or
received by Manager on behalf of the Company; it being understood and agreed,
however, that, except as set forth in Section 1(c) hereof, the Company shall
remain liable to reimburse Manager for costs and expenses incurred with respect

 

3

--------------------------------------------------------------------------------


 

to the Company or the Properties in accordance with the applicable terms of the
Management Agreements and this Agreement.

 

                        (ii)                                  Taxes.  For
purposes hereof, the term “Taxes” shall mean all taxes imposed upon the Company
or its subsidiaries, including, without limitation, federal, state and
Australian income taxes, franchise taxes, personal property taxes, real estate
taxes and assessments, payroll, sales and use taxes and other taxes of any kind
or nature.  Manager shall timely prepare or cause to be prepared, for the review
and approval of the Company, all Tax returns for the Company and its
subsidiaries that cover or relate solely to any period of time prior to the
Management Services Termination Date and are due prior to February 28, 2015.  At
the Company’s request and direction, Manager shall file such approved Tax
returns.  Manager shall reasonably cooperate with the Company with respect to
any Tax matters, and such cooperation shall include the retention and the
provision of books, records and information of the Company and its subsidiaries
in Manager’s possession or under Manager’s control that have not been
transferred to the Company or its agent and that are relevant in any material
respect to any Tax matters pertinent to the Company until the expiration of the
statute of limitations (including extensions thereof of which Manager was
informed) and shall abide by all record retention agreements entered into with
any taxing authority.  With respect to matters that are under Manager’s control
and for which Manager is responsible pursuant to this Agreement or the
Management Agreements after Management Services Termination Date, Manager shall
advise the Company of any actions Manager believes are necessary to ensure
compliance by the Company with the requirements necessary to maintain its status
as a real estate investment trust as defined in the Internal Revenue Code of
1986.

 

                        (iii)                               Budget.  Manager
shall cooperate with the Company and its agent to facilitate (A) any ministerial
changes to the operating and capital expense budgets for each Property for the
year 2015, from time to time as reasonably requested by the Company, including
providing the Company with access to Argus Enterprise and maintaining all
necessary licenses and systems in connection therewith, and (B) transferring or
making available for transfer applicable data in Manager’s possession and
control with respect to the operating and capital expense budgets to the
Company’s systems as and when reasonably requested by the Company.

 

                        (iv)                              Reporting.  Under the
supervision and at the direction of the Company, Manager shall timely and
accurately prepare, for the review, approval and filing by the Company, a
quarterly report on Form 10-Q (together with a supplement in accordance with
past practice) for the nine months ended September 30, 2014, as required to be
filed by the Company with the SEC under the Exchange Act and all applicable
rules and regulations thereunder, all on the schedule previously agreed upon by
the Company and Manager.  In addition, Manager shall cooperate with and assist
the Company, at the Company’s request, in the Company’s preparing and filing an
annual report on Form 10-K (together with a supplement in accordance with past
practice) for the fiscal year ended December 31, 2014 (the “2014 Form 10-K”), as
required to be filed by the Company with the SEC under the Exchange Act and all
applicable rules and regulations thereunder.  In connection with the preparation
and filing of the 2014 Form 10-K and the quarterly reports on Form 10-Q referred
to in

 

4

--------------------------------------------------------------------------------


 

this Section 2(b)(iv), Manager shall (1) cooperate with the Company and the
Company’s internal and external auditors, and shall use best efforts to assist
the Company with the preparation of any audited or unaudited financial
statements or other financial information required or appropriate to be included
therein and (2) provide written representations and certifications in the form
attached hereto as Exhibit A relating to any period prior to the Management
Services Termination Date or as otherwise reasonably requested by the Company or
its agent, the officers of the Company or the Company’s external auditor
consistent with Manager’s past practices and subject to Section 1(b)(ii) of this
Agreement.  Until the 2014 Form 10-K is prepared, Manager shall notify the
Company, promptly upon Manager acquiring knowledge thereof, of any events that
would require the Company to make a filing with the SEC or other regulatory body
under applicable laws, rules and regulations, and, in connection therewith,
Manager shall cooperate with and assist the Company, at the Company’s direction,
to comply with and fulfill such reporting or filing requirement.  In the event
the Company directs Manager to include in any such report a disclosure that
implicates Manager with respect to any liability, and Manager reasonably objects
to such disclosure and provides written notice of such objection to the Company
prior to the filing of such report, then the Company acknowledges and agrees
that Manager’s involvement in the preparation and filing of such report, in and
of itself, shall not constitute an admission by Manager of liability to the
Company with respect to such disclosure to which Manager so objected.

 

                        (v)                                 Personal Property. 
Manager and the Company each acknowledges and agrees that all EQC Personal
Property (as defined below) shall be owned by the Company or its subsidiaries
and Manager relinquishes any interest therein.  Upon request by the Company or
its agent, Manager shall execute and deliver to the Company (or its designee) a
quitclaim bill of sale (and other applicable title transfer documents (e.g.,
vehicle titles)), without warranty or representation, to relinquish Manager’s
ownership of the EQC Personal Property, in a form prepared by the Company (or
its agent) and reasonably acceptable to Manager.  For purposes hereof, the term
“EQC Personal Property” shall mean all furniture, fixtures, equipment,
computers, computer systems and software (excluding any access or systems linked
to Manager’s network or server and any licenses where such licenses do not
permit transfer or assignment), printers, copiers, office supplies, on-site
hardware, internet connectivity, phones, equipment and phone numbers, cellular
phones and cellular phone numbers, fax machines, books, records, documents,
vehicles, and any other tangible personal property located at the Properties
(other than personal property owned by employees or tenants under leases of the
Properties and/or computers, cellular phones and cellular phone numbers of
Manager’s continuing employees) and any licenses, permits, websites,
intellectual property or other intangible personal property for the Properties. 
This Section 2(b)(v) shall survive indefinitely.

 

                        (vi)                              Data Transfer. 
Manager shall cooperate with the transfer of all reasonably requested data
specifically or exclusively related to the Company and its subsidiaries,
wherever stored, to the Company’s or its designee’s information technology
systems, including, without limitation, Yardi, Argus, WinFas, Corrigo, SiteLink,
and the Microsoft Outlook database (including, without limitation, contacts,
email and calendar, in .pst files or otherwise as reasonably requested by the
Company, of each

 

5

--------------------------------------------------------------------------------


 

employee of Manager that will continue to provide services to the Company or its
property manager(s) after the Management Services Termination Date).

 

                        (vii)                           Employees.  Manager
shall be responsible for severance payments, if any, in connection with the
termination of Manager’s employees.  The Company or the Owners shall be
responsible for all accrued vacation payments in connection with the termination
of Manager’s employees as a result of the Transition.

 

                        (viii)                        Assignment of Agreements. 
At the Company’s request, Manager shall assign, without representation or
warranty, to the Company or its designee any service contracts, personal
property and equipment leases, listing agreements and other similar agreements
relating to the Company or its subsidiaries or the Properties, as designated by
the Company.

 

(c)          Fees.  Provided that the Australian Management Agreement has not
been terminated by the Company prior thereto for Cause and Manager continues to
perform in all material respects its obligations under this Agreement, in
consideration for Manager’s performance of the Transition Services &
Cooperation, the Company shall pay to Manager (x) for the period from October 1,
2014 to December 31, 2014, an amount equal to $1,200,000 per month for the
months of October, November and December, 2014, payable ten (10) days after the
last day of the applicable month, and (z) for the period from January 1, 2015 to
February 28, 2015, an amount equal to $1,200,000 per month for the months of
January and February, 2015, which aggregate amount shall be payable on March 10,
2015.

 

(d)         Continuing Cooperation.  After February 28, 2015, (i) Manager shall
continue to deliver to the Company, at the Company’s reasonable request,
information and materials relating to the Company, and (ii) Manager shall
provide continuing or additional transition and cooperation services on such
terms and conditions as the Company may reasonably request after February 28,
2015; provided that, with respect to both of the preceding clauses (i) and (ii),
(x) Manager’s obligations are limited to reasonable cooperation both in the
manner and timing of the response, taking into consideration Manager’s staffing
and other business demands at such time, and (y) the Company shall reimburse
Manager, within 30 days after Manager’s written request (together with
reasonable supporting documentation), for any actual, out-of-pocket costs and
expenses incurred by Manager in connection with such cooperation services after
February 28, 2015.

 

(3)                                 Confidentiality.  From and after the date
hereof until February 28, 2017, Manager shall hold in confidence and not
disclose to third parties any confidential or proprietary information of the
Company or any of the Company’s subsidiaries which is disclosed to Manager in
connection with its duties, obligations and activities under this Agreement and
the Management Agreements, except to the extent (a) such information is
available to the general public, (b) such information is requested by a
governmental or self-regulatory authority or required by law, regulation or
pursuant to the terms of a valid and effective subpoena or order issued by a
court of competent jurisdiction or a federal, state or local governmental or
regulatory body or pursuant to a civil investigative demand or similar judicial
process, or (c) disclosure is made to legal advisors to or accountants of
Manager, provided that in the case of disclosure permitted by clause (b), to the
extent reasonably practical, Manager shall notify the Company of such disclosure
prior thereto.  Nothing

 

6

--------------------------------------------------------------------------------


 

herein is intended to prohibit Manager from disclosing confidential or
proprietary information of the Company or its affiliates (i) in the ordinary
course of the Company’s business in compliance with Manager’s obligations and
duties under this Agreement and the Management Agreements, or (ii) at the
Company’s or its agent’s direction, to any person who has entered into a
confidentiality agreement with the Company in connection with the possible sale
or other disposition of the Company or any of its assets.  Notwithstanding the
foregoing, the parties acknowledge that this Agreement may be required to be
filed by the Company in a public report filed with the SEC.

 

(4)                                 Actions with Respect to Restricted Shares.
The Company agrees that, promptly following the request of (i) Manager, (ii) any
officer, director or employee of Manager or any affiliate of Manager that
previously received from the Company one or more grants of EQC Shares, or (iii)
any person who previously served as an officer or trustee of the Company and
received from the Company one or more grants of EQC Shares (any such person
referred to in clause (ii) or (iii), a “Recipient”), the Company shall assist
the Recipient with the resale of any shares owned by a Recipient as follows,
solely to the extent permitted by and in accordance with all applicable laws,
rules, regulations and policies (including, without limitation, those
promulgated by the SEC and New York Stock Exchange): (a) if required for the
Recipient to sell its EQC Shares in compliance with applicable securities laws,
registering Recipient’s EQC Shares at the cost and expense of the Company
(provided that the Recipient shall pay the fees and expenses of its own counsel
and advisors, if any, and shall bear any underwriting discount or commission),
subject to customary terms and conditions, and provided that such Recipient
shall indemnify, defend and hold harmless the Company for, from and against any
and all liability or losses resulting from the actions, statements or omissions
of such Recipient in connection therewith, and (b) removing any legends with
respect to transfer and vesting restrictions from the certificates evidencing
such shares and, if applicable, from the share books and records of the Company
promptly following receipt by the Company of a written opinion of counsel of
national reputation reasonably satisfactory to the Company in form and substance
stating that neither such legend nor the related restrictions on transfer are
required in order for such resale to be undertaken in compliance with the
Securities Act, other applicable securities laws, rules and regulations and any
applicable benefit plans; provided that the Company will not be obligated to
effect any registration of EQC Shares within three months after the effective
date of a previous registration of EQC Shares or if the Company’s board
determines that it would be harmful to the prospects of the Company to effect
such registration.

 

(5)                                 Return of Records.  All books and records in
Manager’s possession or under Manager’s control relating to the Company or the
Properties shall be delivered to the Company.  Following the date hereof until
the later of one (1) year after the date hereof and the expiration of the
applicable period pursuant to Manager’s document retention policy (as in effect
as of the date hereof), if Manager discovers additional books or records
relating to the Company or the Properties in its possession or under its
control, Manager shall promptly deliver the same to the Company.

 

(6)                                 Commissions and Liens.  Manager acknowledges
that there are no leasing commissions, brokerage fees or similar commissions or
fees payable by the Company or its subsidiaries to Manager or its affiliates as
of the date hereof (other than any fees payable under this

 

7

--------------------------------------------------------------------------------


 

Agreement and the Management Agreements), and there are no agreements, written
or otherwise, pursuant to which any such commissions or fees may accrue or be
payable by the Company to Manager or its affiliates after the date hereof.  To
the extent Manager or its affiliates is holder of any lien (or right to impose a
lien) upon any property of the Company or its subsidiaries, related to any such
commissions or fees or otherwise, Manager, on behalf of itself and its
affiliates, hereby forever waives and releases all such liens (or rights to
impose such liens).

 

(7)                                 Manager Conduct.  The Company acknowledges
and agrees that while this Agreement and the Management Agreements are in
effect, Manager will engage in other activities or businesses and act as the
manager to other persons or entities (including other real estate investment
trusts) which may have investment policies and objectives similar to those of
the Company and invest in real estate (including real estate which may be
offered for sale by the Company) for its own account or that of its affiliates. 
For the avoidance of doubt, Manager may compete with the Company for real estate
acquisitions.  However, notwithstanding anything to the contrary, at all times
on and before February 28, 2015, Manager shall not recommend to, or attempt to
influence, (i) any existing tenants at the Properties to relocate to any
property other than a Property or (ii) any prospective tenants to lease space at
any property other than a Property; provided, however, that the foregoing shall
not be construed to limit or restrict in any way Manager’s ability to respond to
any such tenant’s general market requests for proposals, tours or proposals or
issue proposals or respond to any other requests resulting therefrom.

 

(8)                                 Entire Agreement.  This Agreement contains
the entire understanding of the Parties with respect to the subject matter
hereof and may be amended only by an agreement in writing executed by the
Parties.

 

(9)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement.

 

(10)                          Notices.  All notices, consents, requests,
instructions, approvals and other communications provided for herein and all
legal process in regard hereto shall be in writing and shall be deemed validly
given, made or served, if:  (a) given by facsimile, when such facsimile is
transmitted to the facsimile number set forth below each Party’s name on Exhibit
B and the appropriate confirmation is received or (b) if given by any other
means, when actually received during normal business hours at the address
specified below each Party’s name in Exhibit B.

 

(11)                          Successors and Assigns.  This Agreement shall not
be assignable by any of the Parties.  This Agreement, however, shall be binding
on successors of the Parties.

 

(12)                          No Third Party Beneficiaries.  This Agreement is
solely for the benefit of the Parties and is not enforceable by any other
persons; except, however, the third-party beneficiaries of the covenants set
forth in Section 3 hereof and Section 4 shall have the right to enforce such
covenants.

 

(13)                          Further Assurances.  Each Party agrees to take or
cause to be taken such further actions, and to execute, deliver and file or
cause to be executed, delivered and filed such further documents and
instruments, and to obtain such consents, as may be reasonably required or
requested by the other Parties in order to effectuate fully the purposes, terms
and conditions of this Agreement.

 

8

--------------------------------------------------------------------------------


 

(14)                          Severability.  If any one or more provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions hereof.

 

(15)                          Other Agreements.  As amended hereby, the
Management Agreements remain in full force and effect.

 

(16)                          Legal Fees and Expenses.  Each Party shall be
responsible for paying the legal fees and expenses of its own respective counsel
in connection with the preparation and negotiation of this Agreement.

 

(17)                          Business Days.  In each instance in which the
applicable provisions of this Agreement require the payment of money or the
performance of an action or the expiration of a time period to occur on a day
that is not a business day, such payment, performance or expiration, as
applicable, shall be deemed to be required to occur on the next succeeding
business day.

 

(18)                          Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

 

(a)         “affiliate” and “associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act, and
shall include persons who become affiliates or associates of any person
subsequent to the date of this Agreement.

 

(b)         “Australian Management Agreement” shall mean the Business and
Property Management Agreement, between the Company and RMR Australia Asset
Management Pty Limited, dated January 31, 2013, as supplemented by the letter,
dated January 31, 2013, delivered by Manager to the Company.

 

(c)          “Business Management Agreement” shall mean the Amended and Restated
Business Management Agreement by and between the Company and RMR, dated as of
December 19, 2013, as supplemented by the letter, dated January 31, 2013,
delivered by Manager to the Company.

 

(d)         “Cause” shall mean Manager caused demonstrable, material harm to the
Company through intentional dishonesty, wanton misconduct, gross negligence or
willful breach of its obligations under this Agreement or any Management
Agreement.

 

(e)          “EQC Shares” shall mean common shares of beneficial interest, par
value $0.01 per share of the Company.

 

(f)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(g)          “Management Agreements” shall mean, collectively, the Business
Management Agreement, the Property Management Agreement and the Australian
Management Agreement.

 

(h)         “Properties” shall mean, collectively, the properties of the Company
and its subsidiaries, and each individually shall be referred to herein as a
“Property”.

 

9

--------------------------------------------------------------------------------


 

(i)             “Property Management Agreement” shall mean (x) the Amended and
Restated Property Management Agreement, by and between the Company and RMR,
dated January 21, 2010, as amended on December 9, 2010 and December 11, 2012,
together with (y) those certain individual property management agreements by and
between certain subsidiaries of the Company and RMR with respect to certain
Properties that are subject to mortgage financing, all of which individual
property management agreements are set forth on Exhibit C attached hereto; in
each case as supplemented by the letter, dated January 31, 2013, delivered by
Manager to the Company.

 

(j)            “SEC” shall mean the Securities and Exchange Commission.

 

(k)         “subsidiary” of the Company shall mean any entity that is a
“majority-owned subsidiary” of the Company for purposes of Rule 1-02 of
Regulation S-X promulgated under the Exchange Act.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, each of the
Parties hereto has executed this Agreement, or caused the same to be executed by
its duly authorized representative as of the date first above written.

 

 

EQUITY COMMONWEALTH

 

 

 

 

 

By:

/s/ Orrin S. Shifrin

 

 

Name: Orrin S. Shifrin

 

 

Title:   Secretary

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title:   President and Chief Executive Officer

 

 

 

 

 

RMR AUSTRALIA ASSET MANAGEMENT PTY LIMITED,

 

in its personal capacity and in its capacity as trustee for CWH Australia Trust

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title:   Director

 

 

[Signature Page to Termination and Cooperation Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Certification

 

CERTIFICATION
TO PRINCIPAL EXECUTIVE OFFICERS AND PRINCIPAL FINANCIAL OFFICERS

 

The undersigned, an employee of Reit Management & Research LLC (“RMR”), which
serves as the business manager for Equity Commonwealth (the “Company”),
recognizes that pursuant to federal securities laws, the principal executive
officer(s) and principal financial officer(s) (collectively, the “Certifying
Officers”) of the Company must make certain certifications in their official
capacities, which must be filed or furnished with the Company’s [Quarterly
Report on Form 10-Q for the quarter ended [                       , 20      ]]
[Annual Report on Form 10-K for the year ended [                       ,
20    ]] (the “Report”) with the Securities and Exchange Commission (“SEC”). 
The undersigned hereby makes the following representations to the Certifying
Officers, understanding that the Certifying Officers in discharging their
statutory obligations will rely upon such representations:

 

(1)                                 To my knowledge, I am not aware of any
arrangements, transactions, deals or agreements that have not been properly
recorded in the financial records or reported to the Certifying Officers.

 

(2)                                 I have, to the extent I believe to be
necessary, (i) inquired of my subordinates and other RMR personnel related to my
areas of responsibility at RMR, and (ii) reviewed appropriate Company records,
in each case, in order to ensure the accuracy of the representations set forth
in paragraphs (3) and (4) below.

 

(3)                                 I have disclosed to the Certifying Officers:

 

(a)                                 all significant deficiencies of which I am
aware in the design or operation of the Company’s internal controls and
procedures which could adversely affect the Company’s ability to accurately
record, process, summarize and report financial and other data; and

 

(b)                                 any fraud or misconduct involving employees
or agents of the Company, whether or not material, known to me.

 

(4)                                 To my knowledge and in relation to RMR and
the Company, I have acted in compliance with all applicable laws.

 

The above certificate is given as of the date of this certificate and is limited
to the periods covered by the Report.

 

--------------------------------------------------------------------------------


 

The undersigned has executed this certificate on [                       ,
20      ].

 

 

 

Signature:

 

 

Name:

Matt Jordan

 

Title:

RMR CFO

 

Date:

                        , 20

 

 

 

 

 

 

 

Signature:

 

 

Name:

Matt Brown

 

Title:

RMR Regional Controller

 

Date:

                        , 20

 

 

 

 

 

 

 

Signature:

 

 

Name:

Jay Flynn

 

Title:

RMR Regional Controller

 

Date:

                        , 20

 

 

 

 

 

 

 

Signature:

 

 

Name:

Jeff Leer

 

Title:

Director – RMR Corporate Accounting

 

Date:

                        , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Notices

 

If to the Company:

 

Equity Commonwealth

Two North Riverside Plaza, Suite 600

Chicago, Illinois 60606

Facsimile: 312-646-2999

Attention: General Counsel

 

if to Manager:

 

Reit Management & Research LLC

Two Newton Place, Suite 300

255 Washington Street

Newton, MA 02458-1634

Facsimile: 617-928-1305

Attention: General Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Individual Property Management Agreements

 

1.              600 West Chicago, Chicago, IL: Property Management Agreement
dated August 10, 2011, between Reit Management & Research LLC and CW 600 West
Chicago LLC.

 

2.              97 Newberry Road, East Windsor, CT: Management Agreement, dated
October 24, 2006, by and between Reit Management & Research LLC and Blue Dog
Properties Trust.

 

3.              206 E 9th Street, Austin, TX: Property Management Agreement,
dated May 31, 2012, by and between REIT Management and Research LLC and CWH
Capitol Towner Inc.

 

4.              Chase Tower, Indianapolis, IN: Property Management Agreement
dated October 22, 2012 between Reit Management & Research LLC and CW Monument
Circle Inc.

 

5.              Parkshore Dr. & Coolidge Dr., Folsom, CA: Property Management
Agreement, dated June 16, 2011, between Reit Management & Research LLC and CW
Parkshore Plaza LLC.

 

6.              Mellon Bank Center, Philadelphia, PA: Management Agreement dated
December 1, 2009 between Reit Management & Research LLC and Nine Penn Center
Associates, L.P.

 

7.              Meridian Office Tower, Columbia, SC: Property Management
Agreement, dated September 18, 2012, between Reit Management & Research and CW
Meridian, Inc.

 

8.              111 East Wacker, Chicago, IL.  Management and Leasing Agreement,
dated July 11, 2006, between 111 East Wacker, LLC and Parkway Realty Services,
LLC.

 

9.              One Enterprise Center, Jacksonville, FL.  Management Agreement,
dated November 24, 2008, between Reit Management & Research LLC and Hub OEC
Properties LLC.

 

10.       33 Stiles, North Haven, CT.  Management Agreement, dated October 24,
2006, between Reit Management & Research LLC and BD 33 Stiles Property LLC.

 

--------------------------------------------------------------------------------